Considering the ancient practice and usage in this state, and about the prevalence of which I do not suppose there can be a doubt, and it having been always understood that riparian owners had the right to wharf out as against everybody but the state, which would only interfere to protect navigation and the public interest, it would follow that if there was no channel here, and no interference with navigation, on which point the evidence seems to be contradictory, the defendants would have a right to wharf out against their land. But the plaintiffs have the same right, and neither has a right to encroach on the other, or to wharf out so as to occupy a portion of the flats in front of the other.
There are cases where it has been held that a person might build an island in navigable waters and might hold it, but no case that I know of that would justify a person in building up such *Page 487 
an island in such contiguity to a person's land as to cut off or straiten his means of access to the channel.
The advantages derived from bounding on tide water constitute a large portion of the value of the banks. The Supreme Court of the United States, and also this court, have held these privileges to be property of which no one had a right to deprive the riparian owner. If the bank of the river was nearly straight and the dividing line between the parties ran at right angles to the shore, there would be no difficulty. Neither would or could claim a right to run out a wharf in front of the other. And if the dividing line ran diagonally to the bank, neither should be permitted to follow that line so as to occupy his neighbor's front.
Now, in the present case, the banks of both parties are in a bend of the river, and the plat itself shows that if the defendant wharfs out on the line proposed, he would not leave for the plaintiff his fair proportion of the flats in this bend, upon whatever principles the lines should be drawn. And for this reason I think the complainant entitled to the injunction he applies for.
After the rendition of the foregoing opinion, the case came again before the court upon the complainants' application that a dividing line might be run between the parties' estates, and the respondents be enjoined from filling out or in any manner encroaching over the line, or otherwise obstructing the complainants' water front.